DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 7/23/2021.  Claims 20 has been cancelled.  Claims 1, 9-12, 16, 19, and 21 have been amended.  

Response to Arguments
The objections to the drawings have been withdrawn in view of applicant’s amendment the claims.
The 112 rejections have been withdrawn in view of applicant’s amendment.
The Klemenz/Kelly rejection has been withdrawn in view of applicant’s amendment and remarks during an interview took place on 6/23/2021 (recorded on 6/29/2021).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second microphone located on an outer surface of the customizable ear insert (claim 14), the at least one microphone are adapted to fluidly communicate with …..an external environment by way of a sound bore (claim 15), the at 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 23 of U.S. Patent No. 10,251,789. 

Recitations from 
U.S. Patent No. 10/251,789
Recitations from this instant application, #16/263,478


Independent claim 1 recites:

A customizable ear insert for insertion into an outer ear and/or ear canal of a user, comprising: 
a body formed of photocurable polymer in a pre-cured and deformable state, wherein the body having a first deformable shape configured for insertion into the outer ear or ear canal; and 
a light source configured to cure the photocurable polymer, the light source being positioned adjacent to the body and integrated within the customizable ear insert; and 
an outer sleeve that surrounds at least a portion of the body, wherein the outer sleeve comprises an elastic material and a coating disposed on a surface of the elastic material, the coating being made of a light reflective material that is configured to assist light emitted from the light source to be reflected into at least a portion of the body, 
wherein the outer sleeve and the body are configured to retain a second shape-retentive shape that conforms to an interior surface of the outer ear and ear canal when the outer sleeve and the body are positioned within the outer ear and ear canal and are exposed to the light emitted from the light source. 
    2. The customizable ear insert of claim 1, wherein the outer sleeve is affixed to the body. 
    3. The customizable ear insert of claim 1, wherein the elastic material is selected from the 
    4. The customizable ear insert of claim 1, further comprising one or more transducers that are embedded within the body or affixed to the outer sleeve. 
    5. The customizable ear insert of claim 4, wherein the one or more transducers are configured to measure pressure within the body of the customizable ear insert when positioned within the outer ear or ear canal or both. 
    
6. The customizable ear insert of claim 4, wherein the one or more transducers are configured to measure pressure applied to the body. 
    7. The customizable ear insert of claim 4, wherein the one or more transducers comprise strain gauges. 
    8. The customizable ear insert of claim 1, further comprising a cavity adapted to receive at least one speaker. 
   
 9. The customizable ear insert of claim 8, wherein the cavity is located within a housing, the housing abutting the body. 
    10. The customizable ear insert of claim 9, wherein the housing is removably attached to the body. 
    11. The customizable ear insert of claim 10, wherein the housing engages with the body with a removable snap fit. 
    12. The customizable ear insert of claim 9, wherein the housing is adapted to receive at least 
    13. The customizable ear insert of claim 8, wherein the cavity is adapted to receive at least one microphone. 
    14. The customizable ear insert of claim 13, wherein the at least one microphone includes a first microphone located on an inner surface of the customizable ear insert, and a second microphone located on an outer surface of the customizable ear insert. 
    15. The customizable ear insert of claim 14, wherein the first microphone and the second microphone are configured to detect at least one of: audial leakage from the ear canal to an external environment and audial leakage from the external environment to the ear canal. 
    



16. The customizable ear insert of claim 13, wherein the at least one microphone are adapted fluidly communicate with at least one of the outer ear or ear canal or both and an external environment by way of a sound bore. 
    17. The customizable ear insert of claim 1, wherein the light source is an LED. 
    18. The customizable ear insert of claim 8, wherein the at least one speaker is configured to be affixed in the cavity of the body. 
    19. The customizable ear insert of claim 18, wherein the at least one speaker is configured to be removably inserted in the cavity of the body. 

A customizable ear insert for insertion into an ear of a user, comprising: 
a body formed of photocurable polymer in a pre-cured and deformable state, wherein the body having a first deformable shape configured for insertion into an outer ear portion of the ear; 
a light source configured to cure the photocurable polymer, the light source being positioned adjacent to the body and integrated within the customizable ear insert; and 
an outer sleeve that surrounds at least a portion of the body, wherein the outer sleeve comprises an elastic material and a coating disposed on a surface of the elastic material, the coating being made of a light reflective material, wherein the body is configured to retain a second shape-retentive shape that conforms to an interior surface of the outer ear portion of the ear when the outer sleeve and the body are positioned within the outer ear portion of the ear and are exposed to the light emitted from the light source. 



Independent claim 1 recites

 (Currently Amended) A customizable ear insert for insertion into an outer ear or an ear canal of a user, comprising: 

a body formed of photocurable polymer; 



a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing abutting the body; and 

a sleeve that surrounds at least a portion of the body, wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect light emitted from the light source into at least a portion of the body, 



wherein the sleeve and the body are configured to retain a shape-retentive shape that conforms to a portion of an interior surface of the outer ear of the user after the sleeve and the body are positioned within the ear of the user and are exposed to the light emitted from the light source.

2. (Original) The customizable ear insert of claim 1, wherein the sleeve is affixed to the body.

3. (Original) The customizable ear insert of claim 1, wherein the elastic material is selected from the group consisting of thermoplastic polyurethane and silicone.



4. (Original) The customizable ear insert of claim 1, further comprising one or more transducers that are embedded within the body or affixed to the sleeve.

5. (Currently Amended) The customizable ear insert of claim 4, wherein the one or more transducers are configured to measure pressure within the body of the customizable ear insert when positioned within the outer ear or the ear canal. 

6. (Original) The customizable ear insert of claim 4, wherein the one or more transducers are configured to measure pressure applied to the body. 
7. (Original) The customizable ear insert of claim 4, wherein the one or more transducers comprise strain gauges.

8. (Original) The customizable ear insert of claim 1, further comprising a cavity adapted to receive at least one speaker.

9. (Currently Amended) The customizable ear insert of claim 8, wherein the cavity is located within the housing.

10. (Currently Amended) The customizable ear insert of claim 1, wherein the housing is removably attached to the body.

11. (Currently Amended) The customizable ear insert of claim 1, wherein the housing engages with the body with a removable snap fit.

12. (Currently Amended) The customizable ear insert of claim 1, wherein the 

13. (Original) The customizable ear insert of claim 8, wherein the cavity is adapted to receive at least one microphone.







14. (Original) The customizable ear insert of claim 13, wherein the at least one microphone includes a first microphone located on an inner surface of the customizable ear insert, and a second microphone located on an outer surface of the customizable ear insert. 3

15. (Original) The customizable ear insert of claim 14, wherein the first microphone and the second microphone are configured to detect at least one of: audial leakage from the ear canal to an external environment and audial leakage from the external environment to the ear canal.

16. (Currently Amended) The customizable ear insert of claim 13, wherein the at least one microphone are adapted fluidly communicate with at least one of the outer ear or the ear canal or both and an external environment by way of a sound bore.


17. (Original) The customizable ear insert of claim 8, wherein the at least one speaker is configured to be affixed in the cavity of the body.

18. (Original) The customizable ear insert of claim 1, wherein the light source is selected from a group consistent of an LED.


A customizable ear insert for insertion into an outer ear or an ear canal of a user, comprising: 

a body formed of photocurable polymer; 




a light source configured to emit radiation that will cure the photocurable polymer wherein the light source is positioned within a housing abutting external to the body; and 

a sleeve that has an interior surface that at least partially defines an internal region in which the body is disposed, wherein the sleeve comprises an elastic material and a light reflective material that is configured to reflect light emitted from the light source into at least a portion of the body, wherein the sleeve and the body are configured to retain a shape-retentive shape that conforms to an interior surface of an outer ear of the user after the sleeve and the body are positioned within the ear of the user and are exposed to the light emitted from the light source.


Independent claim 22 recites
A customizable ear insert for insertion into an outer ear or an ear canal of a user, comprising: 
a body formed of photocurable polymer; 
a light source configured to emit radiation that will cure the photocurable polymer, wherein the light source is positioned within a housing abutting external to the body; and 
a sleeve that surrounds at least a portion of the body, wherein the sleeve comprises an elastic material, wherein the sleeve and the body are configured to retain a shape-retentive shape that conforms to a portion of an interior surface of the outer ear of the user after the sleeve and the body 



Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figure 3 in Klemenz of U.S. Patent Application Publication No. 2011/0002491 illustrates a body (23, 25) form of photocurable polymer body (paragraphs 0011 & 0017 discloses curable material) and a light source (27, LED lamp) located inside the polymer body (23, 25).  Klemenz does not disclose the light source (27) is positioned with a housing abutting the body 23, 25).  Klemenz lacks a housing within which the light source is positioned, wherein the housing abutting the body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CAMTU T NGUYEN/Examiner, Art Unit 3786